Exhibit 10.49

LOGO [g85020img_001.jpg]

Interoffice Memorandum

 

To:

   Personnel File

From:

   Elizabeth A. Whayland, VP of Finance & Corporate Secretary

Date:

   October 31, 2003

Re:

   Addendum to Employment Agreement

I, Elizabeth A. Whayland, (“the Executive”) signed an Employment Agreement (“the
Agreement”) with my employer, CuraGen Corporation (“the Company”), on or about
May 20, 2002. The Agreement provides that it shall be renewed on an annual basis
unless either the Company or the Executive notifies the other party of
his/her/its intent not to renew the Agreement on or before October 31 (Section
2A. Term).

The Executive and the Company have agreed to modify the terms of that Agreement
as follows:

 

  1. (Section 2 Term.)

There shall be no one year term of employment and either the Executive or
CuraGen may terminate employment with or without cause and with or without
notice.

 

  2. (Section 6. Disability or Death)

The Agreement provides that the Company may terminate the Agreement upon the
Executive’s death or disability.

 

  3. (Section 10. Termination)

The Agreement provides that CuraGen may terminate the Agreement for performance
reasons or for cause.

 

  4. (Section 10E and Section 12A. Benefits Upon Termination)

If the Company terminates the Executive’s employment because of performance
reasons (as defined in Agreement), disability or death, or without cause, the
Executive or his/her estate shall receive benefits. The benefits are: (i) salary
continuation at the salary the Executive was receiving at the time of
termination; and (ii) the Executive’s continued participation (or in the case of
death the Executive’s family’s continued participation) in any employee health
and welfare benefit to which the Executive was a participant prior to his
termination on the same basis as the Executive had participated as an
employee. The salary continuation and continued participation in any health and
welfare benefit plan shall be for twelve months from the date of termination of
the Executive’s employment. Other than under Section 12 in the event of a Change
of Control, the Executive shall not be entitled to more than twelve (12) months
of salary continuation and continued participation in any health or welfare
benefit plan if the Executive’s employment is terminated for (1) performance
reasons; (2) death; (3) disability; or (4) without cause.

Unless explicitly changed in this Addendum, all other terms of the Agreement
shall remain in full force and effect.

 

/s/ Elizabeth A. Whayland

Elizabeth A. Whayland

/s/ Jonathan M. Rothberg

Jonathan M. Rothberg